                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself                      §
and all others similarly situated,                       §
                                                         §
Plaintiff,                                               §
                                                         §
V.                                                       §             Case No. 5:18-CV-00911-XR
                                                         §
TOLTECA ENTERPRISES, INC. d/b/a                          §
PHOENIX RECOVERY GROUP,                                  §
                                                         §
Defendant.                                               §


                                         STIPULATION OF FACT


        Plaintiff and Class Representative Sadie Hackler, by and through her counsel of

record, and Defendant Tolteca Enterprises, Inc. for purposes of 15 U.S.C. §1692L (a)

(2)(B) (ii) 1 stipulate that 1% of the net worth of Tolteca Enterprises, Inc. is $3,600.00.




1
  With emphasis added, 15 USC 1692k states:
(a)Amount of damages
Except as otherwise provided by this section, any debt collector who fails to comply with any provision of this
subchapter with respect to any person is liable to such person in an amount equal to the sum of—
(1) any actual damage sustained by such person as a result of such failure;
(2)(A)in the case of any action by an individual, such additional damages as the court may allow, but not exceeding
$1,000; or
(B)in the case of a class action, (i) such amount for each named plaintiff as could be recovered under
subparagraph (A), and (ii) such amount as the court may allow for all other class members, without regard to a
minimum individual recovery, not to exceed the lesser of $500,000 or 1 per centum of the net worth of the debt
collector; and
(3)in the case of any successful action to enforce the foregoing liability, the costs of the action, together with a
reasonable attorney’s fee as determined by the court. On a finding by the court that an action under this section
was brought in bad faith and for the purpose of harassment, the court may award to the defendant attorney’s fees
reasonable in relation to the work expended and costs.

STIPULATION OF FACT                                                                                   Page 1|2
                      Agreed, and respectfully submitted,
                         LAW OFFICE OF BILL CLANTON, P.C.
                         926 Chulie
                         San Antonio, TX 78216
                         (210) 226 0800 Telephone
                         (210) 338 8660 Facsimile

                         BINGHAM & LEA, P.C.
                         319 Maverick Street
                         San Antonio, Texas 78212
                         (210) 224-1819 Telephone
                         (210) 224-0141 Facsimile

                         BY: /s/ Benjamin R. Bingham
                            BENJAMIN R. BINGHAM
                            State Bar No. 02322350
                            ben@binghamandlea.com
                            WILLIAM M. CLANTON
                            State Bar No. 24049436
                            bill@clantonlawoffice.com
                         Counsel for Plaintiff




                      /s/ Tom Clarke
                      Tom Clarke
                      Tclarkeatty7@aol.com
                      LAW OFFICES OF TOM CLARKE
                      8026 Vantage Dr., #105
                      San Antonio, Texas 78230

                      Counsel for Defendant




STIPULATION OF FACT                                         Page 2|2
